DETAILED ACTION
This office action is a response to an application filed on 07/11/2022 in which claims 1-25 are pending for examination of which claims 1, 7, 14, 20, 21, 22, 23 are amended and claims 2, 24, 25 are canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 21 is objected to because of the following informalities:  the claim recites “the system of claim 22”, however, the claim 21 is a system claim which is dependent of the system claim 20. It is suggested to change “the system of claim 20”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 3, 4, 7, 14, 17-19, 20-23 is/are rejected under 35 U.S.C. 103 being unpatentable over REZAIE et al (US 2017/0286852 A1) in view of Haugen et al (US 2019/0361759 A1). 

Regarding claim 1, REZAIE discloses a computer-implemented method for analysis in a communication network, the method comprising:
generating, as input data, (i) data representing a topology of the communication network, the topology comprising a graph of vertices representing network devices and edges representing connections between the network devices (Fig.7a-i;paragraph [0033] data represent topology of the network, paragraph [0018]; obtaining input data graph comprising a plurality of nodes and a plurality of edges, generating a distance table comprising for each node of the input graph, an indication of a distance between the given node and each of the other node of the plurality of nodes wherein the data graph will includes graph of vertices between plurality of nodes and plurality of edges) , and (ii) a quadratic unconstrained binary optimization (QUBO) formulation of a task of determining a minimum dominating set of the vertices of the graph(paragraph [0018]; generating unconstrained binary quadratic programming problem, providing the unconstrained binary quadratic programming problem to the unconstrained quantum annealing solver)
providing a quantum computing resource with the input data comprising (i) the data representing the topology of the communication network and (ii) the input data comprising the QUBO formulation of the task of determining the minimum dominating set of the vertices of the graph (Fig.7a-i;paragraph [0033] data represent topology of the network, paragraph [0018]; obtaining input data graph comprising a plurality of nodes and a plurality of edges, generating a distance table comprising for each node of the input graph, an indication of a distance between the given node and each of the other node of the plurality of nodes wherein the data graph will includes graph of vertices between plurality of nodes and plurality of edges; generating unconstrained binary quadratic programming problem, providing the unconstrained binary quadratic programming problem to the unconstrained quantum annealing solver (i.e. quantum computing resource))
receiving, from the quantum computing resource, data representing a first subset of network devices in the communication network, wherein the first subset comprises i) the minimum dominating set of vertices for the graph or 11) a vertex cover for the graph (paragraph [0018]; the unconstrained quantum annealing solver obtaining an approximate solution please see Fig.7d, 7e, paragraph [0037] and [0038] which discloses minimum dominating set of vertices of the graph; paragraph [0024]; providing optimal solution to a minimum connected dominating set problem; Fig.4)
REZAIE does not explicitly disclose a computer-implemented method for root cause analysis in a communication network;
monitoring network devices in the first subset to generate alarm data representing triggered network device alarms; 
providing the alarm data to a computing resource;
receiving, from the computing resource, data representing a second subset of network devices in the communication network, wherein i) the second subset comprises a set cover for the alarm data and ii) the network devices in the second subset comprise diagnosed sources of failures in the communication network
Haugen discloses a computer-implemented method for root cause analysis in a communication network (Fig.1; 100 system which includes root cause analysis module 121), the method comprising:
monitoring network devices in the first subset to generate alarm data representing triggered network device alarms (paragraph [0015]; monitoring network devices propagate alarms due to faults in the network);
providing the alarm data to a computing resource (Fig.2; 200; 201; the system receives the alarms data;Fig.1; 115, 117, 119, paragraph [0017]; the alarms parsing and enhance module  receives alarms from different network devices; the parsed and enhanced alarm information is provided to a path and components correlation module that matches the parsed and enhanced alarm information with data in the topology database to provide impacted topology information to the parsed and enhanced alarm information, the parsed and enhance alarm information including the impacted topology information is provided to an event association module that associates all active alarms and trouble reports into a single event data wherein alarms parsing and enhance module 115, a path and components correlation module 117, an event association module 119 can be considered as computing resource) and
receiving, from the computing resource, data representing a second subset of network devices (Fig.3; 317; alarms, impacted topology, impacted customer are comprised in a second subset of network devices; paragraph [0017]; network devices associated with alarms, impacted topology) in the communication network, wherein i) the second subset comprises a set cover (Fig.3; 317; alarms, impacted topology, impacted customer are comprised in a second subset of network devices, therefore second subset comprises set cover for alarms, impacted devices; paragraph [0017]; network devices associated with alarm and impacted topology) for the alarm data and ii) the network devices in the second subset comprise diagnosed sources of failures in the communication network (paragraph [0018], [0019]; root cause analysis module provides information about root cause of the alarms via user interface, Fig.3; 317, 327 Dispatch, paragraph [0032]; a person is dispatched to fix the actual point of failure based on alarm data,  please see Fig.2; therefore the person receives data representing a second subset of network devices or impacted network devices).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses determining minimum dominating set of communication network using quantum annealing solver of REZAIE with the method which discloses root cost analysis of the system using alarm data of Haugen in order to identify failed points in a network in real time taught by Haugen.

Regarding claim 3, REZAIE in view of Haugen discloses the method of claim 1, wherein the vertex cover comprises a minimum vertex cover. (REZAIE; Fig.7a-i; paragraph [0033]; a graph includes minimum connected dominating set which includes minimum vertex cover; paragraph [0101]; input graph comprises plurality of nodes and plurality of edges, therefore the graph will have vertex)

Regarding claim 4, REZAIE in view of Haugen discloses the method of claim 1, wherein the set cover comprises a minimum set cover (REZAIE; paragraph [0033]; minimum dominating set)

Regarding claim 7, REZAIE in view of Haugen discloses the method of claim 1, wherein the input data further comprises a QUBO formulation of the task of determining a vertex cover of the graph. (REZAIE; paragraph [0018]; input data comprises generated an unconstrained binary quadratic programming problem to solve the solution such as determining minimum connected dominating set in a graph)

Regarding claim 14, REZAIE in view of Haugen discloses the method of claim 1, wherein the method further comprises processing, by the quantum computing resource (REZAIE; paragraph [0028]; quantum annealing solver), the input data to compute 1) the minimum dominating set of vertices for the graph or it) the vertex cover for the graph (REZAIE; paragraph [0018]; obtaining an indication of input graph which comprises plurality of nodes and plurality of edges, determine minimum connected dominating set which includes dominating set of vertices of the graph)

Regarding claim 17, REZAIE in view of Haugen discloses the method of claim 1, further comprising investigating the network devices in the second subset to identify root causes of failures in the communication network. (Haugen; paragraph [0013] and [0017]; determination of root cause of the point of failure in the network)

Regarding claim 18, REZAIE in view of Haugen discloses the method of claim 17, further comprising determining one or more corrective actions based on identified root causes of failures in the communication network (Haugen; paragraph [0019]; determine predicted repair estimation associated with the root causes of failure in the network)

Regarding claim 19, REZAIE in view of Haugen discloses the method of claim 1, the quantum computing resource comprises a quantum annealer. (REZAIE; paragraph [0031]; quantum annealer) 

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 1 as a system of method claim 1.

Regarding claim 21, claim 21 is rejected for the same reason as set forth in claim 1 and claim 14 as the system of the method claim 1 and 14. REZAIE in view of Haugen further discloses quantum computing device in data communication with the one or more computers(REZAIE; paragraph [0078] and [0090]; system includes digital computer and quantum annealer), wherein the quantum computing device is configured to perform operations (REZAIE; paragraph [0051]; quantum annealer comprises system consisting many type of hardware perform operation); processing the alarm data to compute the set cover for the alarm data (Haugen; Fig.2; 201, 211, 219, obtain alarm data, determine the alarm data to identify the fault location, determine point of failure) by the quantum computing resource. (REZAIE; paragraph [0031]; quantum annealing solver) 

Regarding claim 22, claim 22 is rejected for the same reason as set forth in claim 1. 
REZAIE in view of Haugen further discloses the limitations such as determining, based on the alarm data, root-cause failures in the communication network (Haugen; Fig.2; 201, 211, 217, 219, paragraph [0009]; determining root cause failure or point of failure based on fault notifications or alarm data)

Regarding claim 23, claim 23 is rejected for the same reason as set forth in claim 22 as a system of method claim 22.

6.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 being unpatentable over REZAIE et al (US 2017/0286852 A1) in view of Haugen et al (US 2019/0361759 A1), Parthasarathy et al (US 2021/0303632 A1) and McKenna et al (US 2007/0063837 A1).

Regarding claim 5, REZAIE in view of Haugen discloses the method of claim 1, REZAIE in view of Haugen does not explicitly disclose the input data is based on a local failure-alarm model, wherein the local failure-alarm model assumes that a failure on a network device triggers an alarm on the network device and alarms on neighboring network devices.
Parthasarathy et al discloses the input data is based on a local failure-alarm model (paragraph [0088]; fault localization system) wherein the local failure-alarm model assumes that a failure on a network device triggers an alarm and a failure on neighbor devices trigger alarms.(Fig.7; paragraph [0095]-[0097] and paragraph [0077]; fault localization system determines failure on a node produces alert and failure on a neighbor devices trigger alarms)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determining minimum dominating set using quantum annealing solver of REZAIE and the method which discloses root cost analysis of the system using alarm data of Haugen with the method determining fault localization data using quantum computing of Parthasarathy et al in order to improve root cause identification taught by Parthasarathy et al. (Parthasarathy et al; paragraph [0018])
REZAIE in view of Haugen and Parthasarathy et al does not explicitly disclose alarms on network devices. 
McKenna et al disclose alarms on network devices. (claim 14; plurality of alarm network devices)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses root cost analysis of the system using alarm data for network devices and their neighbor devices of REZAIE in view of Haugen and Parthasarathy et al with the method which discloses implementing alarm network devices of McKenna in order to implementing self-configuring emergency event alarm taught by McKenna. (McKenna; paragraph [0007]).

Regarding claim 6, REZAIE in view of Haugen, Parthasarathy and McKenna discloses the method of claim 5, 
REZAIE in view of Haugen, Parthasarathy does not explicitly disclose a respective alarm is fitted at each network device in the communication network.
McKenna discloses a respective alarm is fitted at each network device in the communication network. (McKenna; claim 14; alarm network devices)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determining minimum dominating set using quantum computing set of REZAIE, the method which discloses root cost analysis of the system using alarm data for network devices and their neighbor devices of Haugen and Parthasarathy et al with the method which discloses implementing alarm network devices of McKenna in order to implementing self-configuring emergency event alarm taught by McKenna. (McKenna; paragraph [0007]).

7.	Claim(s) 10, 11, 12, 15 is/are rejected under 35 U.S.C. 103(a) being unpatentable over REZAIE et al (US 2017/0286852 A1) in view of Haugen et al (US 2019/0361759 A1), Parthasarathy et al (US 2021/0303632 A1) 

Regarding claim 10, REZAIE in view of Haugen discloses the method of claim 1, wherein the alarm data comprises multiple sets of alarm data (Haugen; Fig.2; 201; multiple alarm data)
REZAIE in view of Haugen does not explicitly disclose each set of alarm data comprising data identifying 1) a network device in the first subset and 11) neighboring network devices in the communication network.
Parthasarathy et al disclose each set of alarm data comprising data identifying i) a network device in the first subset and ii) neighboring network devices in the communication network. (paragraph [0077] and [0078]; alert data identifying the network device and neighboring network devices)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses determining minimum dominating set using quantum computing resource of REZAIE and the method which discloses root cost analysis of the system using alarm data of Haugen with the method determining fault localization data using quantum computing of Parthasarathy et al in order to improve root cause identification taught by Parthasarathy et al. (Parthasarathy et al; paragraph [0018])

Regarding claim 11, REZAIE in view of Haugen discloses the method of claim 1, wherein monitoring network devices in the first subset to generate alarm data representing triggered network device alarms (Haugen; paragraph [0002] and [0015]; monitored network devices in the first subset to generate alarm data) comprises:
monitoring the network devices in the first subset to identify one or more network devices in the first subset with triggered alarms (Haugen; paragraph [0015]; identifying network devices 101, 103, 105 which propagate alarms due to fault); 
REZAIE in view of Haugen does not explicitly disclose for each network device in the first subset with a triggered alarm: identifying, based on the topology of the communication network, neighboring network devices of the network device that are candidate points of failure; and 
generating a set of alarm data for the network device, wherein the set of alarm data comprises data identifying the network device and the neighboring network devices.
Parthasarathy et al discloses for each network device in the first subset with a triggered alarm: identifying, based on the topology of the communication network (Fig.3; 300; Fig.5; 504; abstract; topology of the network), neighboring network devices of the network device (paragraph [0053]; network devices) that are candidate points of failure (paragraph [0077]; identify neighbor nodes that are candidate of point of failure using topological method in a network)  and 
generating a set of alarm data for the network device, wherein the set of alarm data comprises data identifying the network device and the neighboring network devices (Fig.7; 704, identifying computing elements having performance alerts; generating alerts for network device, paragraph [0077] and [0078]; alert data identifying the network device and neighboring network devices)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses determining minimum dominating set using quantum computing resource of REZAIE and the method which discloses root cost analysis of the system using alarm data of Haugen with the method determining fault localization data using quantum computing of Parthasarathy et al in order to improve root cause identification taught by Parthasarathy et al. (Parthasarathy et al; paragraph [0018])

Regarding claim 12, REZAIE in view of Haugen and Parthasarathy discloses the method of claim 11, wherein the neighboring network devices of the network device comprise network devices included in the first subset or included in the complement of the first subset (Parthasarathy; Fig.3; 302, 304, neighboring network devices of the network devices in the subset; paragraph [0077]; neighboring network devices of the network device)

Regarding claim 15, REZAIE in view of Haugen discloses the method of claim 1, REZAIE in view of Haugen does not explicitly disclose processing, by the quantum computing resource, the alarm data to compute the set cover of triggered alarms on network devices in the first subset of network devices.
Parthasarathy disclose processing, by the quantum computing resource (paragraph [0020]; fault localization system employs quantum hardware, quantum computer, quantum processor, superconducting circuit), the alarm data to compute the set cover of triggered alarms on network devices in the first subset of network devices. (Fig.7; 702, 704, 708, 710, 712; processing the aggregate alert data to compute the alerts on network devices of the subset of network devices)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses determining minimum dominating set using quantum computing resource of REZAIE and  the method which discloses root cost analysis of the system using alarm data of Haugen with the method determining fault localization data using quantum computing of Parthasarathy et al in order to improve root cause identification taught by Parthasarathy et al. (Parthasarathy et al; paragraph [0018])

8.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 being unpatentable over REZAIE et al (US 2017/0286852 A1) in view of Haugen et al (US 2019/0361759 A1) and Cruise et al (US 10938634 B1).

Regarding claim 16, REZAIE in view of Haugen discloses the method of claim 1, REZAIE in view of Haugen discloses the communication network.
However, REZAIE in view of Haugen does not explicitly disclose the communication network comprises a 5G network.
Cruise et al discloses the communication network comprises 5G network. (Column 24; lines 45-50; 5G communication network)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses the communication network of REZAIE in view of Haugen with the method which discloses 5G network and query failure of the network devices of Cruise in order to improve analytic for the network devices taught by (Cruise; column 2; lines 50-52)

Allowable Subject Matter
9.	Claims 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response To Argument
10.	The applicant arguments have been carefully considered but moot. The applicant’s arguments do not apply the current rejections.

Conclusion
11.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Rahman. US 9148809 B2 which discloses network fault prediction and remedy using fault management component.
Gundel et al. US 2021/0373063 A1 which discloses analytics data about past and predicted failure event for network equipment.
Cao et al. US 2021/0374550 A1 which discloses analysis data in tensor network using quantum annealer.
PODLUZHNY et al. US 2020/0210094 A1 which discloses applying failure-model algorithm.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452